 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the fact that employees within the stores intermingle and movefrom retailing one type of merchandise to another, there is no reasonto question the propriety of the association of such employers 6Accordingly, we conclude that the unit requested by the Petitioneris too limited in scope, and we shall dismiss the present petition.OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.° SeeMann County Employers Council,affiliated with California Association of Emn-ployers,et al.,87 NLRB 296.FOREMAN & CLARK, INC.artdLOCAL297,AMALGAMATED CLOTHINGWORKERS OF AMERICA, CIO, PETITIONER.Case No. d1-RC-1836.March 11, 1952Supplemental Decision and Denial of Motionto StayDirection ofElection,to VacateSupplemental Decision,for Reconsidera-tion or Rehearing,and for Oral ArgumentOn August 31, 1951, the Board issued a Decision and Order 1 dis-missing the petition in the above-entitled case.On November 9, 1951,the Petitioner filed a motion for reconsideration of the Board Deci-sion and Order dismissing its petition.Thereafter, on January 16,1952, the Board issued its Supplemental Decision and Direction ofElection 2 in which the Board granted the Petitioner's motion forreconsideration and found, contrary to the majority in the originaldecision,3 that the unit sought was appropriate.The Employer, onFebruary 4, 1952, filed a motion to stay direction of election, to vacatethe supplemental decision and for reconsideration or rehearing, andfor oral argument.In its motion the Employer attacks the supplemental decision inthe following respects :(1)The unit found to be appropriate was so found solely on thebasis of extent of organization.(2)The Board's findings, that the employees involved are a highlyskilled, distinct, and homogeneous departmental group, are erroneous.(3)The reconsideration of the original decision by the Board wasin violation of the Administrative Procedure Act.2 95 NLRB 1504.2 97 NLRB 1080.8Decided by a three-member panel pursuant to Section 3 (b) of the Act, MemberMurdock dissenting.98 NLRB No. 91. FOREMAN & CLARK, INC.531(4)The supplemental decision included certain misstatements offact.The first two points raised by the Employer were carefully con-sidered by the Board at the time it rendered the supplemental decision.No persuasive reason having been givenby theEmployer to warranta reversal of our previous findings on these points,we hereby reaffirmthem.With respect to the thirdand fourth points,we find as follows :Although the Employer had the opportunityto, and in fact did,answer the Petitioner'smotion for reconsideration,it limited itsarguments to the merits of the Petitioner's contentions.At that time,it raised no objectionto theBoard's entertainment or considerationof the motion for reconsideration as improper under the Adminis-trative ProcedureAct.For thefirst time,the Employer now contendsthat,as the Board'sRules and Regulations make no provision for thereconsideration of a decision,the reconsideration of the original de-cision in this case violated Section 3 (a) (2) of the AdministrativeProcedure Act.Section 3(a) (2) of the Administrative Procedure Act reads inrelevant part :Every agency shall separately state and currently publish in theFederalRegister...(2)Statements of the general courseand methodby whichits functions are channeled and determined,including the nature and requirements of all formal or informalprocedures available as well as forms and instructions as to thescope and contents of all papers,reports or examinations; .. .No person shall in any manner be required to resort to organi-zation orprocedurenot so published[emphasis supplied].The purpose of Section 3 (a) (2) is to protect a party to anyproceeding from being prejudiced by reason of his failure to resortto unpublished agency procedure.4A motion for reconsideration isnot thetypeof procedure which falls within the contemplation ofSection 3 (a).Unlike pleadings and motions of other types,it is nota procedurerequiredorimposedbytheBoard as one of the necessarysteps to be undertaken by a party in the course of a Board proceedingand which,if not pursued,will adversely affect the party's position inthe proceeding.As the motion for reconsideration of our decisionwas not a procedure to which the Employer herein or any other partywas required to resort,we find no merit in the Employer's contentionthat the Board, by entertaining the motion for reconsideration or bythe actual reconsideration,violated theAdministrative Procedure Actbecause of the absence of a published rule.Moreover,as the Em-ployer was given notice of the filing of the motion,and an adequate' Senate Document No. 248,79th Cong., pp. 256, 314and 356. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDopportunity to reply, it was in no way prejudiced by the Board'saction.The Employer contends that the Board's supplemental decision isbased upon misstatements of fact.A reexamination of the recordreveals that footnote 4 of the Board's supplemental Decision andDirection of Election was partially inaccurate.This footnote readsas follows :The incidents noted in the record almost entirely concern reliefselling done by the lesser skilled employees or janitor work doneby individuals who also do the pressing in the tailor shop. Innone of these instances does the employee perform a majority ofhis or her work outside the department.It appears, however, that V. Harvey, a presser-janitor at the Em-ployer's Huntington Park store, devotes one-third of his time to thetailor shop and the balance to janitorial work.The Employer inits brief lists two other employees whom it claims work more thanhalf their time outside the alteration shop.However, the recordreveals that neither of these two employees is presently working forthe Employer, although the record does reveal that Butler Reilly,employed at the Wilshire store as replacement for one of them, mightnow be allocating 25 percent of his time to pressing and 75 percent tojanitorial work.Thus, one and possibly two employees who work inthe alteration department spend a majority of their time doing jani-torial work.This fact, in our opinion does not warrant a reversal ofour Supplemental Decision and Direction of Election.'OrderFor the foregoing reasons, IT IS HEREBY ORDERED that the Employer'smotions be, and they hereby are, denied eMEMBER HOUSTON took no part in the consideration of the aboveSupplemental Decision and Denial of Motion to Stay Direction ofElection, to Vacate Supplemental Decision, for Reconsideration orHearing, and for Oral Argument.5No problem is raised concerning the eligibility to vote of any employee in the unitperforming 50 percent or more of his working hours outside the alteration shop.TheBoard has held that employees,even though they spend less than 50 percent of their timeat work included in the unit, are eligible to vote provided only that they are regularlyemployed for sufficient periods of time to demonstrate that they have a substantial interestin the wages,hours, and working conditions of the employees in the appropriate unit.The Ocala Star Banner, 87NLRB 384. There is no question concerning the eligibilityof the shop foremen and tailor shop foremen to vote as they are included in the unitpursuant to the agreement of the parties that they are not supervisors.6 The Employer's request for oral argument and rehearing are hereby denied as therecord and the briefs, in our opinion,adequately set forth the issues,the facts materialthereto, and the positions of the parties.